McClain,- J. —
There was evidence tending to show that when plaintiff’s husband commenced to live with his family on defendant’s farm, under employment as manager thereof, defendant had some conversation with plaintiff and her husband with reference to the boarding of laborers who might be employed from time to time about the farm; that plaintiff’s husband told defendant that the latter should arrange with plaintiff about the matter; and that defendant had conversations with plaintiff, in which he told her it was impracticable to determine beforehand how many men there would be, but that if she would furnish them board as occasion required he would see that she was paid therefor. Under this arrangement plaintiff continued for some seven years to render services of this character. When these relations between plaintiff and her husband and the defendant terminated, a settlement was had between defendant and the husband, in which no express reference was made to plaintiff’s services, and after this settlement was fully carried out plaintiff claimed that more than $1,000 was due to her for her work *482and labor under the implied contract with her. The jury found a verdict for plaintiff for $525.
The theory of appellant’s counsel is that plaintiff was not engaged in a separate occupation, and that her husband was entitled to her services, and therefore that the settlement with the husband covered all the services rendered by him and his wife. This would, no doubt, be true under the holding of this court in Lyle v. Gray, 47 Iowa, 153, had the appellant dealt directly and exclusively with the husband of plaintiff, for in that case it was decided that under such circumstances there was no implied employment of the wife under which she could recover compensation for board furnished to her husband’s employer. To the same effect, see Miller v. Dickinson County, 68 Iowa, 102; Hamill v. Henry, 69 Iowa, 752. But we think the facts of this case render it clearly distinguishable. It appears to have been plainly understood that compensation was to be made to some one for boarding appellant’s employes, and that the husband of plaintiff suggested a contract between appellant and plaintiff with reference thereto. If such an arrangement was made, we know of no principle of law now recognized in this state which would render it invalid. A married woman has a right to contract for her own services (Code, section 3164), and may receive the wages of her personal labor and maintain action therefor in her own name (Code, section 3162). In order to enable the wife to recover wages for her personal services performed for others it is not necessary that she be engaged in any separate business. Mewhirter v. Hatten, 42 Iowa, 288. In Carse v. Reticker, 95 Iowa, 25, it was held that the earnings of the wife under her separate contract, made with the acquiescence of the husband, were exempt from his debts, notwithstanding the general rule that the husband is entitled to his wife’s services so long as they involve only the duties incident to the marital relation. The cases cited by counsel for appellant with reference to the right of the husband to maintain an action -for injuries to the wife *483which impair her capacity to perform services are not in point here, and need not be cited. It may well be conceded that if the wife is not engaged in a separate occupation or employment her incapacity to render services is an injury to the husband alone, but the cases do not hold that the wife cannot, with the approval of the husband, make a valid contract for rendering services, unless she is engaged in a separate occupation. — Affirmed.